NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HENRY DESEAN ADAMS,                             No. 19-16884

                Plaintiff-Appellant,            D.C. No. 4:17-cv-00327-YGR

 v.
                                                MEMORANDUM*
PAUL MANAUT, Dr.; et al.,

                Defendants-Appellees,

and

DAVID O. LIVINGSTON; et al.,

                Defendants.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      California state prisoner Henry Desean Adams appeals pro se from the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

inadequate medical care while he was a pretrial detainee. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Gordon v. County of Orange, 888

F.3d 1118, 1122 (9th Cir. 2018). We affirm.

      The district court properly granted summary judgment because Adams failed

to raise a genuine dispute of material fact as to whether any defendant’s conduct in

the course of treating Adams was objectively unreasonable. See id. at 1124-25

(setting forth objective deliberate indifference standard for Fourteenth Amendment

inadequate medical care claims brought by pretrial detainees).

      The district court did not abuse its discretion by denying Adams’s motion

for appointment of counsel because Adams failed to demonstrate “exceptional

circumstances” warranting the appointment of counsel. See Cano v. Taylor, 739

F.3d 1214, 1218 (9th Cir. 2014) (setting forth standard of review and “exceptional

circumstances” requirements for appointment of counsel).

      We reject as meritless Adams’s contention that the district court erred in its

treatment of Adams’s claims unrelated to his medical care.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Adams’s opposed “motion to prevent irreparable harm” (Docket Entry No.


                                          2                                       19-16884
25) is denied. Adams’s request to supplement his opening brief with additional

evidence, set forth in the motion, is denied. See United States v. Elias, 921 F.2d

870, 874 (9th Cir. 1990) (“We do not consider documents not presented to the

district court.”).

       AFFIRMED.




                                          3                                   19-16884